Sales Report:Supplement No. 51 dated Oct 02, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 421006 This series of Notes was issued and sold upon the funding of the borrower loan #38790, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,500.00 Prosper Rating: AA Auction start date: Sep-21-2009 Term: 36 months Estimated loss: 0.6% Auction end date: Oct-01-2009 Starting lender yield: 7.97% Starting borrower rate/APR: 8.97% / 9.31% Starting monthly payment: $47.68 Final lender yield: 7.00% Final borrower rate/APR: 8.00% / 8.34% Final monthly payment: $47.00 Auction yield range: 3.18% - 7.97% Estimated loss impact: 0.60% Lender servicing fee: 1.00% Estimated return: 6.40% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Mar-1995 Debt/Income ratio: 49% Credit score: 760-780 (Sep-2009) Current / open credit lines: 14 / 12 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 33 Length of status: 3y 0m Amount delinquent: $0 Revolving credit balance: $20,175 Occupation: Retail Management Public records last 12m / 10y: 0/ 0 Bankcard utilization: 26% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: Highcreditscore Borrower's state: Tennessee Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 15 ( 100% ) 760-780 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 760-780 (Dec-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 15 Description Need $ For New Baby Purpose of loan:Well, we wasn't even married for one year before we got the great news that we were epecting our first child.? Now she is here and we need a little help with finishing her room and paying off the medical bills associated with having baby.? Thats were YOU come in!? I got a loan thru Prosper for $1000 just to see how it worked.? With that I invested in two other loans and I paid off my initial Prosper loan in 1 YEAR!? The $1500 I am asking for is actually higher that what we are needing, but she is a new baby and I want to have a safety net incase something where to happen. Knock on wood. In any case, what isn't used will be used to pay down the loan. I should have this paid off in one year.? Thanks for the helpMy financial situation:3 cars. 1 paid for.? 2 houses. One of which turns a profit (I live in the other).? And, a high credit score. You don't get this far by being financtially illiterate.Monthly net income: $ $2800.00 from my full time job.? Plus another $200.00 from my rental.Monthly expenses: $ ??Housing: $ 650.00?????Insurance: $ 100.00??Car expenses:
